DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 2 November 2022:
	Claims 1, 7-8 and 14-15 are amended.
	Claims 1-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 2 November 2022:
a.	Applicant’s arguments and amendments regarding the claim objections on claims 7 and 14 have been fully considered and are deemed fully persuasive. The objections on claims 7 and 14 have been withdrawn.
b.	Applicant’s arguments that Carpenter fails to teach “securing the drone in response to the drone being identified as unauthorized” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
c.	Applicant’s arguments that nowhere does Carpenter teach “detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting” has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles. Applicant’s attention is further directed to Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”).
d.	Applicant’s arguments that Carpenter simply outlines vague and undefined “actions”, “status,” and “control instructions” without any specificity that would allow anyone with any skill in the art to assume that such unformulated teachings in any way anticipate the detailed claim limitations set forth in claims 3, 10 and 17 have been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (U.S. PGPub. 2019/0028904), hereinafter Carpenter, in view of BYERS et al. (U.S. PGPub. 2017/0050748), hereinafter Byers.  

	Regarding claim 1, Carpenter teaches A method implemented by an information handling system that includes a memory and a processor to manage drone charging stations, the method comprising (Carpenter, Fig. 1, see “100” which is being read as a method implemented by an information handling system that includes a memory (Databases 150) and a processor (Computing Systems 145) to manage drone charging stations, where “Platform 120” comprises of a drone charging station):
	identifying a drone at a drone charging station wherein the identified drone is unauthorized to be at the drone charging station (Carpenter, Paragraph [0150], see “With reference to FIG. 7B, method 700 might further comprise determining, with the computing system, whether a fourth vehicle of the plurality of vehicles is unauthorized to dock with at least one first platform of the plurality of platforms…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform…”, where “fourth vehicle” is being read as one of a plurality of identified drones, wherein “platform” is being read as one of a plurality of charging stations);
	
	
	Carpenter does not teach the following limitation(s) as taught by Byers: securing the drone in response to the drone being identified as unauthorized (Byers, Paragraph [0045], see “If the drone does not pass the screening performed by the perch, method 400 proceeds to block 435 where the screening perch holds the drone and prevents the drone from taking off”, where “If the drone does not pass the screening performed by the perch” is analogous to the drone being identified as unauthorized, the screening perch holds the drone and prevents the drone from taking off (i.e., secures the drone)); and
	after the securing, removing the identified drone (Byers, Paragraph [0045], see “…In one embodiment, the screening perch may move the unauthorized drone to a storage location which permits the perch to screen other drones…”, where “the screening perch may move the unauthorized drone to a storage location…” is analogous to after the securing, removing the identified drone) from the drone charging station.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for implementing self-organizing mobile network of drones and platforms, disclosed of Carpenter, by implementing techniques for a perch for screening drones, comprising of securing the drone in response to the drone being identified as unauthorized and after the securing, removing the identified drone, disclosed of Byers.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for managing and protecting charging stations for drones, comprising of securing a drone in response to the drone being identified as unauthorized, and subsequently removing the identified drone after the securing. This allows for better security management by securing an unauthorized drone and subsequently removing it from the secure area. Byers is deemed as analogous art due to the art disclosing techniques for securing a drone in response to the drone being identified as unauthorized, and subsequently removing the identified drone after the securing (Byers, Paragraph [0045]).  

	Regarding claim 2, Carpenter as modified by Byers teaches The method of claim 1 further comprising:
	detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles) (Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”).

	Regarding claim 4, Carpenter as modified by Byers teaches The method of claim 1 further comprising:
	detecting that the drone is malfunctioning, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0041], see “….The method might further comprise determining, with the computing system and based at least in part on the status of the at least one second vehicle of the one or more second vehicles, whether at least one fourth vehicle of the one or more second vehicles is at least one of disabled, damaged, or inoperable…”, where “disabled, damaged, or inoperable” is being read as malfunctioning). 

	Regarding claim 5, Carpenter as modified by Byers teaches The method of claim 1 wherein the securing further comprises adhering the identified drone to a pad of the charging station with an energy activated adhesive (Carpenter, Paragraph [0034], see “…at least one vehicle of the plurality of vehicles might comprise an inductive charging system that charges via inductive power transfer from one or more charging pads in a corresponding charging platform”) (Carpenter, Paragraph [0059], see “…engaging, with the computing system, one or more clamps to secure the at least one fifth vehicle to the at least one second platform, wherein the one or more clamps comprise at least one of one or more magnetic clamps, one or more electromagnetic clamps, or one or more mechanical clamps, and/or the like”, where “electromagnetic/magnetic clamps” are being read as comprising an energy activated adhesive), and wherein the removing further comprises removing the pad upon which the identified drone is adhered (Carpenter, Paragraph [0058], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “tilting one or more docking portions of the at least one first platform…” is being read as removing the pad upon which the identified drone is adhered).  

	Regarding claim 6, Carpenter as modified by Byers teaches The method of claim 1 further comprising:
	identifying a user of the identified drone after the securing (Carpenter, Paragraph [0091], see “…drones or vehicles might be remotely disabled (or remotely controlled to return to a base location) based on a predetermined amount of time the drones or vehicles have not communicated with other vehicles and/or platforms…anti-theft features of drones or vehicles might include, without limitation, a block box…that sends out a distress signal when the drone or vehicle has become disabled, damaged, or inoperable, sensors to determine if a person is approaching…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner…”, where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as identifying a user of the identified drone after the securing); and
	notifying the identified user that the drone is secured, wherein the notification includes data regarding retrieval of the secured drone by the owner (Carpenter, Paragraph [0091], see “…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner (with return delivery or shipping of the drone, in some cases, being auto-charged to the owner, cameras to capture photographs, audio, or videos of unauthorized persons approaching the drone (with the captured photographs, audio, or videos being sent to the owner or a tracking service), or the like”, where “captured photographs, audio, or videos being sent to the owner” is being read as notifying the identified user (owner) that the drone is secured, and where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as the notification including data regarding retrieval of the secured drone by the owner). 

	Regarding claim 7, Carpenter as modified by Byers teaches The method of claim 1 wherein the drone is one of a plurality of drones and wherein the charging station is one of a plurality of charging stations (Carpenter, Abstract, see “…a computing system might receive first data from each of a plurality of vehicles; might receive second data from each of a plurality of platforms; might analyze the first data to determine a status of each vehicle; and might analyze the second data to determine a status of each platform”, where “vehicles” is being read as drones and where “platforms” is being read as comprising charging stations, wherein the method further comprises:
	receiving a set of drone data corresponding to one or more of the plurality of drones, wherein the set of drone data includes a current drone location and a current battery life corresponding to each of the one or more drones (Carpenter, Paragraph [0047], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level, current geographic location…”);
	validating the one or more drones to grant access to one of the plurality of charging stations (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495…”, where “authorized to dock with a nearby platform 495” is being read as validating the one or more drones to grant access to one of the plurality of charging stations);
	calculating a charging schedule for the one or more drones by analyzing the drone data upon validation (Carpenter, Paragraph [0092], see “…the SOMNET of vehicles/drones and platforms might be used to track and monitor drones or vehicles (and also platforms) to determine whether maintenance is required, and to schedule or deploy drones, vehicles, or technicians to perform such maintenance”, where “maintenance” is being read as charging the vehicle/drone) (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”); and
	assigning each of the one or more drones to a different one of the charging stations based on the calculated charging schedule (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”).

	Regarding claim 8, Carpenter teaches An information handling system comprising (Carpenter, Fig. 1, where “100” is being read as comprising an information handling system):
	one or more processors (Carpenter, Fig. 1, where “Computing Systems 145” is being read as comprising one or more processors);
	one or more data stores accessible by at least one of the processors (Carpenter, Fig. 1, where “Databases 150” is being read as one or more data stores accessible by at least one of the processors);
	a memory coupled to at least one of the processors (Carpenter, Paragraph [0049], see “…The computing system comprising at least one first processor and a first non-transitory computer readable medium communicatively coupled to the at least one first processor”); and
	a set of computer program instructions stored in the memory and executed by at least one of the processors to manage drone charging stations by performing actions comprising (Carpenter, Paragraph [0049], see “…The first non-transitory computer readable medium might have stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to…”):
	identifying a drone at a drone charging station wherein the identified drone is unauthorized to be at the drone charging station (Carpenter, Paragraph [0150], see “With reference to FIG. 7B, method 700 might further comprise determining, with the computing system, whether a fourth vehicle of the plurality of vehicles is unauthorized to dock with at least one first platform of the plurality of platforms…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform…”, where “fourth vehicle” is being read as one of a plurality of identified drones, wherein “platform” is being read as one of a plurality of charging stations);
	
	
	Carpenter does not teach the following limitation(s) as taught by Byers: securing the drone in response to the drone being identified as unauthorized (Byers, Paragraph [0045], see “If the drone does not pass the screening performed by the perch, method 400 proceeds to block 435 where the screening perch holds the drone and prevents the drone from taking off”, where “If the drone does not pass the screening performed by the perch” is analogous to the drone being identified as unauthorized, the screening perch holds the drone and prevents the drone from taking off (i.e., secures the drone)); and
	after the securing, removing the identified drone (Byers, Paragraph [0045], see “…In one embodiment, the screening perch may move the unauthorized drone to a storage location which permits the perch to screen other drones…”, where “the screening perch may move the unauthorized drone to a storage location…” is analogous to after the securing, removing the identified drone) from the drone charging station.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for implementing self-organizing mobile network of drones and platforms, disclosed of Carpenter, by implementing techniques for a perch for screening drones, comprising of securing the drone in response to the drone being identified as unauthorized and after the securing, removing the identified drone, disclosed of Byers.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for managing and protecting charging stations for drones, comprising of securing a drone in response to the drone being identified as unauthorized, and subsequently removing the identified drone after the securing. This allows for better security management by securing an unauthorized drone and subsequently removing it from the secure area. Byers is deemed as analogous art due to the art disclosing techniques for securing a drone in response to the drone being identified as unauthorized, and subsequently removing the identified drone after the securing (Byers, Paragraph [0045]).  

	Regarding claim 9, Carpenter as modified by Byers teaches The information handling system of claim 8 wherein the actions further comprise:
	detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles) (Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”).

	Regarding claim 11, Carpenter as modified by Byers teaches The information handling system of claim 8 wherein the actions further comprise:
	detecting that the drone is malfunctioning, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0041], see “….The method might further comprise determining, with the computing system and based at least in part on the status of the at least one second vehicle of the one or more second vehicles, whether at least one fourth vehicle of the one or more second vehicles is at least one of disabled, damaged, or inoperable…”, where “disabled, damaged, or inoperable” is being read as malfunctioning).

	Regarding claim 12, Carpenter as modified by Byers teaches The information handling system of claim 8 wherein the securing further comprises adhering the identified drone to a pad of the charging station with an energy activated adhesive (Carpenter, Paragraph [0034], see “…at least one vehicle of the plurality of vehicles might comprise an inductive charging system that charges via inductive power transfer from one or more charging pads in a corresponding charging platform”) (Carpenter, Paragraph [0059], see “…engaging, with the computing system, one or more clamps to secure the at least one fifth vehicle to the at least one second platform, wherein the one or more clamps comprise at least one of one or more magnetic clamps, one or more electromagnetic clamps, or one or more mechanical clamps, and/or the like”, where “electromagnetic/magnetic clamps” are being read as comprising an energy activated adhesive), and wherein the removing further comprises removing the pad upon which the identified drone is adhered (Carpenter, Paragraph [0058], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “tilting one or more docking portions of the at least one first platform…” is being read as removing the pad upon which the identified drone is adhered).  

	Regarding claim 13, Carpenter as modified by Byers teaches The information handling system of claim 8 wherein the actions further comprise:
	identifying a user of the identified drone after the securing (Carpenter, Paragraph [0091], see “…drones or vehicles might be remotely disabled (or remotely controlled to return to a base location) based on a predetermined amount of time the drones or vehicles have not communicated with other vehicles and/or platforms…anti-theft features of drones or vehicles might include, without limitation, a block box…that sends out a distress signal when the drone or vehicle has become disabled, damaged, or inoperable, sensors to determine if a person is approaching…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner…”, where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as identifying a user of the identified drone after the securing); and
	notifying the identified user that the drone is secured, wherein the notification includes data regarding retrieval of the secured drone by the owner (Carpenter, Paragraph [0091], see “…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner (with return delivery or shipping of the drone, in some cases, being auto-charged to the owner, cameras to capture photographs, audio, or videos of unauthorized persons approaching the drone (with the captured photographs, audio, or videos being sent to the owner or a tracking service), or the like”, where “captured photographs, audio, or videos being sent to the owner” is being read as notifying the identified user (owner) that the drone is secured, and where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as the notification including data regarding retrieval of the secured drone by the owner).

	Regarding claim 14, Carpenter as modified by Byers teaches The information handling system of claim 8 wherein the drone is one of a plurality of drones and wherein the charging station is one of a plurality of charging stations (Carpenter, Abstract, see “…a computing system might receive first data from each of a plurality of vehicles; might receive second data from each of a plurality of platforms; might analyze the first data to determine a status of each vehicle; and might analyze the second data to determine a status of each platform”, where “vehicles” is being read as drones and where “platforms” is being read as comprising charging stations), wherein the actions further comprise:
	receiving a set of drone data corresponding to one or more of the plurality of drones, wherein the set of drone data includes a current drone location and a current battery life corresponding to each of the one or more drones (Carpenter, Paragraph [0047], see “…the determined status of the at least one second vehicle might comprise one of current battery charge level, remaining battery charge level, current geographic location…”);
	validating the one or more drones to grant access to one of the plurality of charging stations (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495…”, where “authorized to dock with a nearby platform 495” is being read as validating the one or more drones to grant access to one of the plurality of charging stations);
	calculating a charging schedule for the one or more drones by analyzing the drone data upon validation (Carpenter, Paragraph [0092], see “…the SOMNET of vehicles/drones and platforms might be used to track and monitor drones or vehicles (and also platforms) to determine whether maintenance is required, and to schedule or deploy drones, vehicles, or technicians to perform such maintenance”, where “maintenance” is being read as charging the vehicle/drone) (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”); and
	assigning each of the one or more drones to a different one of the charging stations based on the calculated charging schedule (Carpenter, Paragraph [0116], see “…if a first drone 420 is determined to have depleted battery power and is authorized to dock with a nearby platform 495, but that platform 495 might currently have a second drone 420 docked therewith, the computing system might have mapped the plurality of drones and might have determined the status of each of the first and second drones as well as the status of the platform, and might coordinate movement of the first and second drones by, e.g., sending control instructions to the second drone to undock from the platform and sending control instructions to the first drone to take the place of the second drone by docking with the now vacated platform and to begin charging or replacing its batteries”).

	Regarding claim 15, Carpenter teaches A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, manages drone charging stations by causing the information handling system to perform actions comprising (Carpenter, Fig. 1, which depicts an information handling system managing drone charging stations) (Carpenter, Paragraph [0049], see “…The computing system comprising at least one first processor and a first non-transitory computer readable medium communicatively coupled to the at least one first processor. The first non-transitory computer readable medium might have stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computer system to…”):
	identifying a drone at a drone charging station wherein the identified drone is unauthorized to be at the drone charging station (Carpenter, Paragraph [0150], see “With reference to FIG. 7B, method 700 might further comprise determining, with the computing system, whether a fourth vehicle of the plurality of vehicles is unauthorized to dock with at least one first platform of the plurality of platforms…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform…”, where “fourth vehicle” is being read as one of a plurality of identified drones, wherein “platform” is being read as one of a plurality of charging stations);
	
	
	Carpenter does not teach the following limitation(s) as taught by Byers: securing the drone in response to the drone being identified as unauthorized (Byers, Paragraph [0045], see “If the drone does not pass the screening performed by the perch, method 400 proceeds to block 435 where the screening perch holds the drone and prevents the drone from taking off”, where “If the drone does not pass the screening performed by the perch” is analogous to the drone being identified as unauthorized, the screening perch holds the drone and prevents the drone from taking off (i.e., secures the drone)); and
	after the securing, removing the identified drone (Byers, Paragraph [0045], see “…In one embodiment, the screening perch may move the unauthorized drone to a storage location which permits the perch to screen other drones…”, where “the screening perch may move the unauthorized drone to a storage location…” is analogous to after the securing, removing the identified drone) from the drone charging station.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for implementing self-organizing mobile network of drones and platforms, disclosed of Carpenter, by implementing techniques for a perch for screening drones, comprising of securing the drone in response to the drone being identified as unauthorized and after the securing, removing the identified drone, disclosed of Byers.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for managing and protecting charging stations for drones, comprising of securing a drone in response to the drone being identified as unauthorized, and subsequently removing the identified drone after the securing. This allows for better security management by securing an unauthorized drone and subsequently removing it from the secure area. Byers is deemed as analogous art due to the art disclosing techniques for securing a drone in response to the drone being identified as unauthorized, and subsequently removing the identified drone after the securing (Byers, Paragraph [0045]).  

	Regarding claim 16, Carpenter as modified by Byers teaches The computer program product of claim 15 wherein the actions further comprise:
	detecting that the drone remains at the drone charging station after a charging time to charge the drone has elapsed, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Fig. 7A, see “710”, “715”, “720” and “725”, where “determine a status of each of the plurality of vehicles” is being read as making a detection that the drone remains at the drone charging station after a charging time to charge the drone has elapsed and where in “725”, based at least in part on the analyzed first and second data (e.g., status of the vehicles and platforms), the system generates one or more first control instructions which cause each of the at least one first vehicle to perform one or more first actions, and one or more second control instructions that cause each of the at least one first platform to perform one or more second actions, where the actions include removing the drone after detecting that the drone remains at the drone charging station after a charging time and/or deploying one or more spikes and/or barriers on the platform in order to remove the vehicles) (Carpenter, Paragraph [0146], see “…In some instances, the determined status of the at least one second vehicle might include, without limitation, one of current battery charge level, remaining battery charge level, current geographic location…and/or the like”).

	Regarding claim 18, Carpenter as modified by Byers teaches The computer program product of claim 15 wherein the actions further comprise:
	detecting that the drone is malfunctioning, wherein the identification that the drone is unauthorized is based on the detecting (Carpenter, Paragraph [0041], see “….The method might further comprise determining, with the computing system and based at least in part on the status of the at least one second vehicle of the one or more second vehicles, whether at least one fourth vehicle of the one or more second vehicles is at least one of disabled, damaged, or inoperable…”, where “disabled, damaged, or inoperable” is being read as malfunctioning).

	Regarding claim 19, Carpenter as modified by Byers teaches The computer program product of claim 15 wherein the securing further comprises adhering the identified drone to a pad of the charging station with an energy activated adhesive (Carpenter, Paragraph [0034], see “…at least one vehicle of the plurality of vehicles might comprise an inductive charging system that charges via inductive power transfer from one or more charging pads in a corresponding charging platform”) (Carpenter, Paragraph [0059], see “…engaging, with the computing system, one or more clamps to secure the at least one fifth vehicle to the at least one second platform, wherein the one or more clamps comprise at least one of one or more magnetic clamps, one or more electromagnetic clamps, or one or more mechanical clamps, and/or the like”, where “electromagnetic/magnetic clamps” are being read as comprising an energy activated adhesive), and wherein the removing further comprises removing the pad upon which the identified drone is adhered (Carpenter, Paragraph [0058], see “…and based on a determination that the fourth vehicle is unauthorized to dock with the at least one first platform, preventing, with the computing system, docking by the unauthorized fourth vehicle, by performing one of rerouting the fourth vehicle away from the at least one first platform, tilting one or more docking portions of the at least one first platform avoid docking by the fourth vehicle, or raising one or more blocking spikes or deploying one or more barriers to prevent docking by the fourth vehicle, and/or the like”, where “tilting one or more docking portions of the at least one first platform…” is being read as removing the pad upon which the identified drone is adhered).  

	Regarding claim 20, Carpenter as modified by Byers teaches The computer program product of claim 15 wherein the actions further comprise: 
	identifying a user of the identified drone after the securing (Carpenter, Paragraph [0091], see “…drones or vehicles might be remotely disabled (or remotely controlled to return to a base location) based on a predetermined amount of time the drones or vehicles have not communicated with other vehicles and/or platforms…anti-theft features of drones or vehicles might include, without limitation, a block box…that sends out a distress signal when the drone or vehicle has become disabled, damaged, or inoperable, sensors to determine if a person is approaching…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner…”, where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as identifying a user of the identified drone after the securing); and
	notifying the identified user that the drone is secured, wherein the notification includes data regarding retrieval of the secured drone by the owner (Carpenter, Paragraph [0091], see “…stickers on the drone or vehicle identifying the owner and how to contact or return to the owner (with return delivery or shipping of the drone, in some cases, being auto-charged to the owner, cameras to capture photographs, audio, or videos of unauthorized persons approaching the drone (with the captured photographs, audio, or videos being sent to the owner or a tracking service), or the like”, where “captured photographs, audio, or videos being sent to the owner” is being read as notifying the identified user (owner) that the drone is secured, and where “stickers on the drone or vehicle identifying the owner and how to contact or return to the owner” is being read as the notification including data regarding retrieval of the secured drone by the owner). 


Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499